Citation Nr: 1341704	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  06-38 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUE

Entitlement to service connection for claimed psoriasis.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2005 by the RO.

The Veteran was scheduled for a hearing with the Board in Washington, D.C. in November 2011; however, she failed to report for that hearing.  The Veteran's hearing request is deemed withdrawn.

The Board remanded the case for additional development in October 2012, March 2013, and August 2013.

A review of Virtual VA reveals that it contains VA treatment records relevant to the issue on appeal.  

Further, this appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings of psoriasis in service or for many years thereafter.  

2.  The currently demonstrated psoriasis is not shown to be due to an event or incident of service or to be causally related to skin manifestations due to lichen planes exhibited during service. 



CONCLUSION OF LAW

The Veteran's disability manifested by psoriasis is not due to disease or injury that was incurred in or aggravated by active service; nor is it proximately due to or the result of service-connected lichens planus.  38 U.S.C.A. §§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). 

The November 2004 VCAA letter explained what evidence was necessary to substantiate the Veteran's claim of service connection for psoriasis.  This letter also informed the Veteran of her and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, a June 2008 VCAA notice letter from VA was provided and explained how a disability rating is determined for a service-connected disability, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although all required VCAA notice was not completed prior to the initial adjudications, the claims have been readjudicated thereafter.  Id.  

To the extent that the VCAA notice did not provide notice of the provisions regarding the effective date of the claim, such deficiency has no prejudicial effect as the service connection claim is being denied.

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified VA treatment records.  She did not submit private treatment records or respond to VA's request for authorization to obtain the records on her behalf.  In addition, the Veteran underwent a VA examination in January 2012 and VA obtained a medical opinion in May 2013 as to the likely etiology of the claimed disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiners provided a detailed review of the claims folder.  When considered together the examination reports are adequate for the purpose of adjudicating the Veteran's claim.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.


Law and Regulation 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that psoriasis is not an enumerated chronic disease.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Establishing service-connected on secondary basis requires evidence sufficient to show that a current disability exists and the current disability was either caused by or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Analysis

The Veteran contends that service connection for psoriasis is warranted because she was treated for a skin disorder during service.

While the Veteran does have currently diagnosed psoriasis, her service treatment records reveal no complaints or findings referable to psoriasis during service.  

The service treatment records do contain treatment records referable to medical attention rendered for lichen planus.  The Board notes that the Veteran is currently service-connected for lichen planus, evaluated as 10 percent disabling, effective June 18, 2004. 

Post-service, the Veteran reports being diagnosed with psoriasis by a private dermatologist and that, since that time, she has been diagnosed with various skin disorders.  

There is evidence of record showing that the Veteran currently suffers from psoriasis.  Indeed, an October 2011 VA dermatology note includes an assessment of psoriasis well controlled with continued use of topical steroids as needed.

At the time of a January 2012 VA examination, the Veteran reported having two skin flare-ups in the last year.  The examiner provided a diagnosis of psoriasis, but noted there was no evidence of lesions during recent VA dermatology visits.  See October 2011 and December 2011 VA treatment notes.  On examination, the examiner indicated that the Veteran had eczema, but did not indicate that the she had psoriasis.

In March 2013, the Board remanded the appeal to afford the Veteran a VA examination.  The Veteran did not report for the May 2013 examination; however, the examiner provided a medical opinion based on a review of the claims folder.

In May 2013, following a review of the claims folder, a VA examiner provided an opinion.  He noted that the Veteran was service connected for lichen planus and was seeking service connection for psoriasis.  He stated that, without a physical examination, "it [was] not possible to evaluate the nature or extent of these cutaneous conditions."  He noted  that "importantly, it [could] be said that these skin conditions [were] unrelated skin disorders and [had] no linkage."

After a review of the evidence, the Board finds that there is no showing that any current psoriasis had its clinical onset during her period of service or was related to the service-connected lichens planus.  

The service treatment records are negative for findings or a diagnosis of psoriasis.  The Board notes that the only medical opinion of record weighs against the claim.  The Veteran has not submitted any evidence of a medical nexus in support of her claim.

Moreover, none of the private or VA treatment records indicates a relationship between psoriasis and an event or incident of her service or her service-connected lichens planus.  

Based upon the record, the Board finds that there is no nexus linking the onset of the claimed psoriasis to service or to the service-connected lichen planus.

In this case, the Veteran is competent to describe symptoms related to a skin disorder because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

However, in the case, the Board must afford her lay statements limited probative value.  To the extent that a lay person is competent to provide an opinion as to certain medical diagnoses, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), a diagnosis of psoriasis in this case falls outside the realm of common knowledge for a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)." 

Here, the preponderance of the evidence is against the claim of service connection.  The Board has considered the applicability of the benefit of the doubt doctrine; however, as no competent, persuasive evidence supports the claim, that doctrine is not for application.  

Accordingly, on this record, service connection for psoriasis must be denied.



ORDER

Service connection for psoriasis is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


